STONE, Circuit Judge
(separate opinion).
I concur in the result reached in the majority opinion-that this case should be reversed. I am unable to concur with the grounds stated therein for reversal.
I think the case should be reversed because of error in the peremptory instruction in favor of plaintiff. It seems to me that whether the insured had paid three-quarters of a year in advance, as testified to by plaintiff, was a matter for determination by the jury.
It seems to me that there is enough in the policy itself to justify the position of the plaintiff that there had been a payment in advance of enough money to carry this policy past the date of death. The provision in the policy which seenis to me to carry. this meaning is “additional provision (c),” which is set forth in the majority opinion. -
When the entire policy, including the application, is considered, there can be no doubt that the annual premium on this policy was $64, to be paid in quarterly amounts of $16 each, and that such quarterly premiums were payable in advance. With these provisions as to premium and payment beyond question, the other provisions in the first sentence of (c) seem to me of determining importance. Those provisions must be read in the light of the fact that this insurance was issued and became effective December 31, 1926.
At the above date provision (c) declared that “this policy is issued in consideration of the statements made by the insured in the application and the payment in advance of ($74.00) Dollars the first year; and the payment in advance of premiums of ($64.00) Dollars annually or ($16.00) Dollars quarterly thereafter beginning with April 1, 1927, is required to keep this policy in continuous effect.” On its face this statement is rather puzzling and, apparently contradictory. First it states the consideration for the issuance of the policy to be the statements in the application “and the payment in advance of ($74.00) Dollars the first year.” This statement alone would clearly mean that the premium for the first year was to be paid in advance in the amount stated. The following part of the sentence sets forth that “to keep this policy in continuous effect” it is necessary to make “payment in advance of premiums of ($64.00) Dollars annually or ($16.00) Dollars quarterly thereafter, beginning with April 1, 1927.” Thus the apparently anomalous situation is presented of a requirement of an advance payment of '$74 covering the first year premium for a year which would begin December 31, 1926, and the requirement of a yearly premium of $64 or quarterly payments of $16.00 “beginning with April 1, 1927,” which is only three, months after the policy is issued.
It seems to me the above situation is-so anomalous and ambiguous that it requires evidence to make it clear. It will not do to brush aside either the requirement of advance payment of $74 for the-first year or the payments of $64 (or $16-quarterly) beginning with April 1, 1927. Each of these is a requirement of the policy itself. Plaintiff offered evidence explaining this apparent anomaly. It seems-to me that her explanation, if true, is satisfactory. It makes these provisions of the-policy understandable and removes the ambiguity or conflict arising from them.
*535Also, I do not think it of determining importance that the policy itself does not acknowledge receipt of the $74. In this respect the only inquiry is whether that amount was paid. If it was paid the policy itself shows what it was paid for. The testimony of plaintiff was positive and direct that it had been paid.
Thus we have the situation of undisputed payments of $16 a quarter beginning April 1, 1927, up to and including April 1, 1934. We have the testimony of plaintiff that $74 was paid at the time the policy issued. We have the requirement in the policy that $74 be paid in advance and that this payment was for “the first year” which began December 31, 1926. We have the situation that there is no contention that any amount was paid at the time of issuance of the policy except that made by the plaintiff, which is that $74 was then paid, from which it follows that unless that amount was paid there was no payment whatsoever for the insurance from its date of issue to April 1, 1927. Nowhere in the policy can there be found any semblance of a reason to believe that deceased was to receive three months of insurance without payment of premium. I am unable to escape the conclusion that the policy itself contains provisions which require explanation and that plaintiff was entitled to the judgment of the jury on the verity of the explanation to which she testified.